United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3493
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                               Nathan Adam Smith,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                            Submitted: March 21, 2017
                             Filed: March 30, 2017
                                 [Unpublished]
                                 ____________

Before RILEY, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     In this direct criminal appeal, Nathan Smith challenges the district court’s1
below-Guidelines-range sentence imposed following his guilty plea to bank fraud.

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
His counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that Smith’s sentence is substantively unreasonable
because there is undue disparity between Smith’s sentence and the sentences imposed
on his co-defendants. In a supplemental brief, Smith joins counsel in challenging the
substantive reasonableness of his sentence based on the more favorable sentences that
his co-defendants received.

       Having carefully reviewed the district court’s careful articulation at sentencing
of the multiple factors that guided the court in fashioning an appropriate sentence, we
conclude that the sentence is not substantively unreasonable. See United States v.
Miller, 57 F.3d 910, 917 (8th Cir. 2009). Further, we have reviewed the record as
required by Penson v. Ohio, 488 U.S. 75 (1988), and find no nonfrivolous issues for
appeal. Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                         ______________________________




                                          -2-